Case 1:19-cr-00602-AMD Document 24-1 Filed 10/14/20 Page 1 of 9 PagelD #: 139

ndajey eisaypns

‘nod yuey

“OFT [AFHNeSq pue

yyyeoy siy oy Aep Ataao pod oj Avid | *}SOj 9q []IM Sy YOM Sty NOY pue ‘UoIssazoud sty 10]

Ql] SIY payestpap sey apy ‘aNSla] pue ApIWEy JOJ aze9 OM Sn Jo JSOU 0} pareduos snbrun seadde

pueuy sayeul Ajayurjap siuj ‘sprepueys jeinyjno ueonoury Ag “yyjeam JOJ sn UeY} JayyeI asodind

jo suas B WO SUIa}s UOIssayold sTy 0} UOIeOIpap SIE] ‘syuaned pue Aynp sty spreMmo} aid0UIS pue
ysouoy SI ax] ‘AduOU! JO} Apaeld JoAau sem pueUy yng ueyodurt si AauoUt ‘auOAIaA— 10]

‘paoriquia AT[Ny ay Jey) aol e “IaptAoid e se

Sem ATIUTB] SI O} ASN JSaq STY JEU] JaJSeIEYO UBUNIOM S,PUBUY 0} JUSWE}S9} B SI SIT “WUN WD]

3} Ul WII 0} JxXoU J[ASAU YIM SpuBY POO Ul SEM UOS INO ye} PooysiapuN ay Jouyes Jng ‘I9yIe]

quasljdou se pueuy Avsod 0} jou SI sIy], “Ylys eydsoy yueLmd sty ye suaHed AO] UMO sty

0} Sol]Np po}utuUOS Apealye siy peziwoud pueuy 494 ‘suoteotjduios pur snisudreyd days yim
NOI selqeg Moquiey 0} paywipe sem ay ‘pjo-siead xis sem ‘aoly ‘UOs pary) AW UST A,

‘siauonoeld os.mu pue ‘sjuapnys [eoipaul ‘sueioisAyd Joyjo Aueul SuLicjusul
WIY PIS] STIS JETS payjooxe spf ‘st sy Burpompsey Moy SMOUY WAY YIM payiom
OYM SUOAIOAA “J[ASWITY Usa pue ATIUIEJ sty Qojoq yom sty nd sAemye oy ‘uIEsy

‘squotjed

SIY 0} pus} pue YIYS SY 19A09 0} B]quyleae suBloiskyd JayjO OU aq pynom s19y) osNeDAaq BIPUT

Ul sjuared sIy JO [eIaUNY SU} SSIWI USAe 0} PUBUY PadI0j UONeoIpap SIU], ‘IyTeeM a]e[NuIMsO8 0}

WINIPat v se OU ‘AUINUAT sem YIOM STY 0} UONBOIpap SIF] “SOLNXN] Ul paysolajUl JaAoU SBM OUM
‘UBUI JSAPOW! pue o[duls B si puBUTY Jey) aeID}IO1 01 payjaduics [aay | ‘UO SAOoUl | B0Jag

‘asja SuipAue ue} s10ul sjuaijed sy 103 pares Aqolau} pue uoissajoid sry paddiysiom

3H ‘as[a BuryjAue arojaq yom sTy ynd sAemye sy os “Suipuewep A[ysry si gol supy ‘speydsoy

pue[sAa]_ ay} JO uO Ut dnoId s1OvIOYJOIpIES & IO} MOT[9J [BOIdINS B Se paxJom ApRolye of]
"€66] Joquiajdas ul sajeig payup) oy) 01 payers | ‘pueuy pote j Joye Apduiolg

"ulaysAs jepruresdd s wreidoid ay} Jo asneoaq seo SAlj JO INO INoj ATUO paja;duos

pueuy ‘Aouepisal Alodns Siy YSIUly 0} payssnys ay ‘sO/6] PHU oY] UL SayBIg pau sy}

0} auIeO ISIIJ OY USYA, “YAW d If — BIPU] Ul foods jeoIpow do} e oO} JUaM pue spooyds Surpreoq
ul dn mold a} ‘yuUdIaTJIp pue anbiun Ayaa st puewy ‘mou [yun wy yaw | Aep ou} WIOIJ

"Iga [BOIpPe|A| UONRISMUIUpY suUBIO}AA PUBOAI[F) Ul UBIDISAYg B Se SUNjIOM WR | ApUeLING

‘poly pue ‘yyaeur A ‘daapueg — suos salty) savy om “JoyOTO] ‘sread Jpey pue omy-AjUOMy

ysed auf} JO} “ETO ‘SYSOP PUe[YSIP] Ul SUIOY JUaLMD MO UI paal] aAey OM pue ‘sIBaA WaAas-AJUaM)
J9A0 JO} palleul useq aAky ayy ‘ndajey ory pueuy “Iq Jo ayim ‘ndojey elsoypng we |

‘rouoy Imo x

em) VasaHIng - gaim Hoyy BsLLS | SWAVIASY
Case 1:19-cr-O0602-AMD Document 24-1 Filed 10/14/20 Page 2 of 9 PagelD #: 140

Prreey

‘JUSIITJIP OU ore aA, “AJOIDOS JO SIOQUIDW MO]]2} Se WAY] JapIsuoD pue Joy}e] JO JayjOUI e jo
yey} Woy squared no tM diysuoyejas mo youlap 0} YNOYZIp st} ‘UsAplIyo Aue ysoul 107

‘ayi] Jo Abas Ino ‘ssaoons 0} yjed Ino sem UOKesIpap yey} UsIp]Iyo sty 0} aydwexa

UE 49S JAYII INO “sjaqey snoaue]psostur ATpenbs Jo 3}8ed JOU ‘YOM pley PUL Ia}oeIEYO Tay)

Aq paysinsunsip st suo Aqoraym ANUS & sem SIU} -eoLIaUTY Jo Ayneaq sy) NOGe poyrEUlal Uso

Jayyey AJ, “YIOMpOOYIS IMO Ul [a0Xe puR SNd0j 0} AINXN] ay) SJeyJOIg AWW pue J[asAUI peyqeua ay

‘Joy. “ueloisAyd ZuNIOM & sUI009q pue AdUapIsal Jay YSU 0} AjI[IQIxXaly [BIOUeUTZ St] Jayjou

AUl paytulad Japtaoid & se sndo} a]qeyIeUlal SIE] “AT[BIOUBLY pajsanys 1aAau ATIWUey Mo yey) Aes

0} SI WVU) Ifa} Jaaad alam JOQET § JOyjey AUI JO SyIN ayy yey} psuonUeUT A[snotaald | pue syetoI1q

AW USM “SINST9] JUAN Je JO} asap dy} JOU spuaLy pue ATIUYy 0} S]USUNIWUWIOD sNOTCALY

Aq papno]d sou0 Jaaau sem Ajnp siy spremoj UoNesIpap s Jaujey Aur ‘aul punore Aueul pure jyasAw

JO SalaUapUs} oyI[UF), “Joupey AU Jog yoodsal pauajysiay savy [ ‘s010JJOM Ut) puke platy jeoIpoul

at} 19jUs 0} UOOS Y[Npe BuNoA e se ‘JjasAul JO} Suryeads ‘uresy “Jayje} Mo y}LM payeloosse aslo
auoAur pue ‘sAatioye sy) ‘“Iayjou Aw Aq pajyeadal aq 0} Alans SI plom SIU, ‘UoWesIpaq]

"uoIssazoid SIy SpIeMO} YLIGJ nd ay yeu UOWesIpap pue uoIssed

sures aq} WIA Yoeoidde prnoo am yey} sjoalqns pulj sn aAey O} Pay) Joye] Mo yey} pueysispun

am ‘AjToatoadsonay “AIOISIF] [RINE JO WiNssnjA PUL[SAI{> 94} pue I9]U9_D sdUDTOS soye"]

BIC) 9} 0} Udo SOU! JO ‘AWIPT SIOT]eARD PUL]IAI|>D ‘oUIeS SULIPU] PUTIAI|Z_ & 0} SN aye) pnom

Jayjey no sal pue daajs uo dn yoyeo A[duis uey] Joey “][aM Se sWOY Je SUIT) SITY UT payreAaid

JOIDEILYD ULUDIOM SIY ‘IAAOSIOJ] “AUIOY 2 UP) YIOA Je SUT} YONU se 991M} JUads Jaye; Mo

ABS 0} UOIRIDTZEXS Ue 9q JOU P[NOM I] ‘SIJIYS MOU-sA[aMJ SATNIISUOD XIS Se ABU Se PayIOM

A[JUs}StISUCD oY ‘a[Npayos sIy UQ “pueRISIYSIU Sty UO a[NPayos YIOM SITY sAea] SABMTE PjNom

JOU] MO JeY] [[V991 VA, “HAJ J9A9 aJAaM JOQP] SIY JO s}iny ay} Jnq ‘saaT] Mo ut juasoid AyjestsAyd

WIOP]as SEM I9qJB} ING “suUOyRIOUUOD AlOJBSOIJOp JO [NFWWASAI YILA pasn jOU SI ‘azay ‘WeEISIG
‘JULISIP SB Paqliosap 3q ued JOUVE] INO TIM aeYs | puv siayjo3q Aw yey) diysuoneyal ay,

‘sJotoiq AU pue jjasAul

0] YOYS SuINUDS & SE SUBS SMOU SIT} ‘ABS 0} OU MOTE OSBa[q “PUY Je 9Sed aU} JO Sleep ou}

ynoge A]Iuey MO pouLosUl JoYjey AUT “SUIUDAD JeYL, “Jouey AU JO synoqeasayM oy] 1OJ suotsonb

yA atuey Ino payoeoidde uonesysoauy Jo neaing [elope oy) Woy sjusse omy UOYA 6107
ULUIMINE Ul SSUaTJO JUSLIND SIU] JO sIeMP SUAIeIAQ 3ST] | ‘daapues ‘J[asAul Jo} Suryeads

“JOQUIDUIOI UBD OM SOUTS POUlBISUI ATW U99q SABY UOTJeONps
pue yom prey JO SILO ay} yey) SI W “ayy Ino AypeoIpioads pue ‘syusred mo ynoge a}e}s
0} SUL) IUO 3NQ SI] 319) J] “SJUISTWIU UOTJRIDUAS-jsI Sv [JOM SB SSITTWe] Sse[d-a]ppiu Jaddn
yi0q 10} jeo1dA] se paaraosad aq UES S@AI] MO ‘IE SHY “HO ‘sysioyH puepysiy ‘peoy Aempay|
6Tp Je OWIOY OUIeS OY} Ul “JOO! sues OY} JOpUN paAl] dAeYy S2AlasINO pue sjudIed mo ‘sIvoA
OM}-AUaMY Ise 94} 10.4 “AJISIOATUL] DAIOSOY WIOISI AA OSBD }e JUOPNys JUDLIN B pue plo sreah
uda}4S!9 SI Jaaly pue ‘AJISIOAIUL) 9jR1S PUBOAI]D Je JUSpNys JUILING & pue PO SIBdA BUO-AWUSANY
SL WJQSULA “JjaSAW YM UOSUNfuCd Ul 1312] SIU] SUL are — Joaly pue YIaUL A — sIdyICIG
Jasgunod omy AJA, “URSIYIPY JO ASIDAIUE) 3U} JO WN[e JU|deI B PUue PlO suBad INOJ-AWUIMY

we [ ‘BsoYpns pue ory pueuy jo uOoS jsap[o ou} ‘ndojey pueuy doopurs si oweu A

“I0U0H INO,

nda trary

zhi VidS1¥| WABSNI,
2 NASTY dawCwvS — THOS WO asus] AWS es 43 4
Case ad aay 60 AY NEA at Page, Oat ‘GUN azaanvg

‘pood op 0} JUa}UI sUINUSS Ino UI WATE daay ued aM yng ‘[oyUOD Jo yno

SI} ‘2018ap auos 0} paydnuos si BuImAIZAq “jsoo e sey SUINJAIOAT ‘OUITAA pue yoeR]Q UeT] Jaye!

Q[BOSAeld & SI 9191} 124} 99S UBD aM “IaAaMOY ‘pjo MOIS aM SY ‘SN pUNOIE SOT} JO] OS SOU! ynq

SAA]ISINO IO} 19}}9Q P[JOM INO ayeur oj ‘asned ysnf Be 0} PoyTUMUOD ae OM JEU) DATA O} SAT] [[e
am ‘aql] SIG} Ul “Jaqjey Ino Aq Sn O} plo} ATJWadal SYIeWIAI SUIOS YIM apNjSUOd 0} SN MOT[Y

‘nod yueyL

“A[peal dn yt sais
JOUULD SY UOSRAI LY} JOJ PUL YOM S,dJT] SITY SI STUY JY) DeIOPIAI AAA “‘PIEOIP|A] puke sIedIpPayy
YM suoyestduros siq ayidsap wiry 338} [4 yeu ssonoeId jeoIpaut Woy yWsWAO]dUIS Suryeas
[IGS SI JoMey Mo ‘Iay9] soUsIayal SIyY SUNLIM Jo Aep SI) OL “WY Wo Aeme Usye] SI UONeoIpap
S,2J1] SIY JI ISO] 9q [[IM oy pue ‘yIOM sIq jo asodimd ou sey A9qIeJ Mo yey] aANoadsied mo
WO Iea[d Jaujel Sly] “ATepuoodes SI SI) aAaTjaq aM ‘UOT}IN) [OOYDs Ino 10; Aed 0} YOM JsNUI ay
JE) SUIRJUIGU Joye] AW ap AA “slay Mosys JJO pre] Sem ay Joye sULIPStaya} UIA YOM IYsnos
Joyjey Mo ‘aseo sty} 0} o1I9edg ~asodmd Jo asues e Uleye 0} ING ‘ASUOUL SU} JO} JOU payxIOM
JOB ING “SN O} JUd}SIXUOU 319M Jy] 9Y} pure ‘sivo Aouvy ‘suoteoRA ynq ‘sad ‘A[qejJoyUI0S
peat] aa ‘AMxny Jo api] e pajsafar Apepy Joyjey AJA “39Ua.LIN990 JJO-auo & SEM BdUBISUINAIID sty
yey) Moys 0) adoy om Ing ‘puvy ye asuazjo oy} 0} AIMS poyd sey Joujey Mo puelsIopuN oA

‘uolssed Jo) pue uosiad Aue ussayoq diysuoryeyal ay) Joy eap! oNstjeorun
Ue JSOUWI]e Se SAAIaS UOESIPap sIYy pue ‘1ayjey AU JO} SUIYAIOAS SI WOIssajold siy., “yes
STU OJUT YOY ynd sauey AU UoYeoIpap Jo sinoy puesnoy) ua, sdeyiad ayy ysi;qeysa 0} Ysnoua sem
}I ‘[elouayds sem JUsWIOU ay YsnouTY “Alanepy uey) UyTLy alow papal asteid ayy yey} pazipesl
| ‘Aep EY} JOAD OUT} ISIT] SU} IOJ YeID sty WUOJIad Jayjey AW payoyem J se ‘yaX ‘asterd ary
pajyoafer Ajquiny Jayjey AJAY “Jompey AUI Se jsej se ysayo e dn uado ues suo ou ‘uoadms Buls1j9e1d
SB PUB URSIYOIPA] JO AJISIOATUL] SY} Je JUSpIsal e se adULIOdXa SITY JNOYsNoIY) Jey) payseoq BLIOYE'T
‘Iq ‘uoyesedo ay} 0) JOLg “eloyey ydasor “Iq pue FjaSWMTY TIM ArosINs peSY & MOPRYS 0} SUI
POWAU! PUL Pld} [BOIPSU oY} UT ySorOIUT BuImoIs AW pojou Jowpey Aur ‘G1 OZ JOUIUNSs Ul ‘puosas
"Jeuoissajoid e se yng ‘Jayjey AU JO opIsno yxoJUOD B UT Jayjey AW ayelsosdde 0) ueZaq | yor
Aq DOUEISUL ISI SY} POYIEUI J ‘OUIT) SIY) Je [COYDS YSIY UI JOIUES B SY ‘SI OY UeW SuyIOMpIEY
2 JEYM SN 0} paxlewWal puke spoq aq} JO SUO UI JOYE} INO paotjou sueIsIsAyd [[ed-UO ay} Jo auO
aay ‘yeydsopy }SAIO] [IF] ye WoO! ADuaZIAUIA oY) 0} JUDM JAA “DOUR[NQWe Ue JO} polled pue WIY
paddojs Jayjour Aw [yun Wiese pueys 0) pony Joujey Aw ‘pes}suy ‘uoToUlS Jo aouno Aur JO ‘SUIAID
Jo SUT[J9A JOU ‘puNoIsd ay} Uo poyeas ATUI[eO JayeEy Aw punoj ayg ‘pousddey pey yeym Joy asesed
SY} PdyxD9Y9 JOYIOWU INO Se UdYS}LY SY} WIOL SSIOU B PJeoY PUL SpIsSUI JSUUIP Sunes sem Al]
INO JO Sal SYL “99UY ST Ul JUSSI] & 910) pue JOOP UO] INO SpIEMO] BULY]EM JOYS B DAO
poddiy soyjey Aur ‘e197 Suuds ur Ysnq ‘eae ino ul sueroisAyd jssuowe uonendal s sayyey AW
0} pedal YIM PUTUL 0) SUTOD yey) SadU\sUT dIfLo0dS Oy aIeYs 0} SyI] pfnom ‘daapues ‘]

“OIYO ISBSYVON UI sjeuoissayoid

]BOIpat jssuowe sppoy Way) Jo yoea uoTEndas oy) Sp1eMO} AJ1]S9] SE [JOA SB IOYIOSO}

poyeois AOU) ployasnoy ou) AJIUSIp 0} ‘“JayJEy INO ysnf Jou “1oyJZ] PUB IBYJOU! INO JO JjeYaq UO Si
Aes aq “yodsas punoyoid ojui pauvojsuey yng sedissip uey} sI0J] ‘poyedissip uonensny siy)
UOTJEINJEW YIM “OAMMOL “YINOA aN ZuLINp sow Je poyqiyxs sjussed ino Jey JUSWIETeSussiIp
puUe SOURJSIP oY) YIM UOYe NSM polsysoy A[poyrupe om ‘syucsed Zunjom omy uM dn Sumo

zk Z abo "SNOG WON} Was] Sona w4s3
bik Case 1:19-cr-00602-AMD Document 24-1 Filed 10/14/20 Preappetoud{xBqerscaraHbooteGO06 yeuy-sdyy

" MOS +7 fa Ke 78 Baim Ry

 

Bdlepoebew Oe0e/-L/b
AAR AES SAHOSE 2AM MR al Pgcument 24-1 Filed 10/14/20, 52339 NAS

 

JUSpPISelg UOISIAIG
opueusag AuoL

‘AJAJBOUIS

*"noA yuey], “suonsanb
Aue yim 8 jOeR]UCD 0) Bau (aa) sseejg “UOHeySeY yNOYM Ndajey 3G PUsWWODEI PINOM |

‘Jeuye} payesipap

® pue AyUuNWWOS 34} Ul UBL AjIWey poof e Bulag Jo) uMOUY Osye SI a4) “Wwee}se YBly Ul WU
pjay sAemje daey senBesyoo siy pue ‘julcdpueys eyesodios e wo. jndjay Ajqipaioul pue ajqeije.
$1 844 “weiBold ino yo ped se wiy Buynpayos anus 0} payse AyeinGas ase aM Pue YOM

sly 10} papseBa AjyBiy ueaq sAemje sey ndayey ‘ig ‘sapiaoid aalsucdseal ‘eyeuoissedwoo e sv

“SUOHENS Soy} Ul pepasu se seinpeoold Ayessaoau sapiAoid pue ‘sapod Jo

asuodsey pide Jo} sjjeo yuaGin se |jam se ‘sjuajyed jealBuns 20) uoi!puos ul saBueyo 0} spuodsay
ay ‘ueBIsISAYg asnoyH jeo1Buns jo Ayoedeo ay} ul ‘uoeD0] YOee je pay! ||aM pue paaisoas

18M SI 8 pue SadiAJas apPIAoid OM WOUM JOY Saioe) ajdyjnw ye paxyjom sey ndajey 3G

"suead aay

AYO} JOJ BABY OM JEU) OIYO JSBSYLON ul! sacivsas Buyeys awes au} apiaoid |[Ns jng ‘aieoyyeaH
INH Jo Wed e mou ae am ‘dnolg sueoueay Ulpeyy uy} Jo UOISIAID e “ou ‘Buyers ueloIsAyg
se mouy AjeulIBUG “sued Ayu} ysed au} Jo} Aueduos Jno yy payJom sey ‘QW ‘ndajey pueuy

‘use0ucs Ae }] WOUAA OL

0z0z ‘g Auenuer

 

000S'ZbS Orb

il. BELPP SIYO ‘PUuejara|D B3b) wast syvrva RK Oe C ;

~ peoy aGpuquieg s/s0¢ aoniss—- sya Rotgwa Sy 40
e1024H]99H [NH 30

avo WoW Y3ita] NAYS AR
Case 1:19-cr-00602-AMD Document 24-1 Filed 10/14/20 Page 6 of 9 PagelD #: 144

969¢-£972-OVP :su0Ud
WOT COYEAMOCOCASA :}1ewWy

"GW ‘eApien Aelia

“Ajas93Uls

"UaIp]IYD SIU payeonpa

[Jaa pue Ajjuiey siy Jo aed Udy}2} [JAM SEY OYM UOSJad pazUsaO Aye}
Aaa ‘AYUNWIWOD SIY JO JBqUaW payeadsa Udaq sey a} ‘suoIseDz0
Jesaaas UO Ajiwe} Siy pue LuIY YIM YON} UI UVaq BAeY] QOOZ B2UIS

"wy ysulese uoise Aseuljdiosip Aue 10 squad

uaasaJojun ay} Jo Aue Ul paAjOAU! Udaq JaAdU Sey dH} ‘s}UaIzed sty

SE [JOM Se JeJs SAIelsIUIWUIpe ‘siaxJOMOD ‘Sasinu ‘sue!zIsAYd BuIpuaye
sty jo }je Aq pa!) sem ‘uelisAyd JSeUO}H Subompiey usag sey 3H

"ueIISAYd BSNOH [EIIBINS BIeJOU-O!pseD Se OOOZ 01 GSET Woy
J9qU99 jerI|payy AWWeYD JUSIUIA “IS Je WIY YUM paxJOM arey | ‘suead CF
ynoge Joy ndajey oey pueuy “1g 0} UMOU ‘Q'W ‘eApIeA ‘s JeWUNyAellA 4

07207 ‘,,€ Alenuer

Sb ivb HO ‘axe/1s9M
ABM PIPIHINW Zrbb
‘CW ‘eApiea sewnyAefin

 

palsy FONsvaIaD ~ 33d
     

-cr-O0602-AMD_ Documen al | O Page 7 of 9 PagelD #14

 

 

aoe OOS/TOZLDEE suoyy
E0Z by O1UD LONY’ Jeans JayEWy ISeq OOZ : SSeuppy

wesdold ysyeudsoy jo JOWasIC : FTL

OW 14d V UWMHSS90A ‘owen

Pryde)

Ajalaauig

USREpUALULUC ay SII) Sulpuedes suopsand Aue y) al yes 03
a - BIEPSEY 3,UOp aseajd: yom Sty} Joy WY ZulpuauWwora Wwe | ‘eSpaynouy Aw Jed se yaz3e1ey9 jesOW JUBA
BABY 0} UMOUY 5} 3H JOM Ay|enb pood wwojlad pue piey WBA YOM 0 UMOUY pur yuazadwOd AjjPdTUIID
5] 3} DOM Je pus feuo|ssasoud se JeaA OT Se] 40} AWW OF UMOUY 5} ndajey eoy pueLy 1G

JIS 128g
YSONVIANIAICS Sd IN -uonuEHy
OIA! ndajey ory pueuy 734

OPST-6PZ8L Sexe |’ ejuaquy ues

. re] OOT UNS peod uewsneH MA OZsS
opeeaeph om'si3

V3B4d
6L/TT/2 eG
 

“no, yueul
"7]29 O1 |1eLLsay },UCp aseajd suotisanb pue aaey nod JT

"Sy¥aas ay BuLuLes1 sayatuny SaAa1TeYM UL JNJSS399NS aq P}.NOK ay
12By1 iqnep ou aAey T S]eLUaIOd ieaszB pue salyzeziqe sty yIiH
wesboid au i o} 3asse Uk aq P}NOM Ndajex*sG aAatL}aq fT

*papaau uUsuM Sawty pe 1B aGe]Leae

slaswry sayew ay pue %372 12 ULe]dwWos Y,uUsa0op aH *y0oo}s

aU UO JO ADT “YO 3yy UL SIL JayIaYM “SuUBLOLUYDa Pue sasJnu

9u1i “Suoabsns Jayio ayy Yim %839N6e977}]09 Sty YyYaLm Buoje

s13a6 ay “ayijod Asan St ndajyex "4g “sJauUeW JUaLotyJ,a pue

yualadwos AweaA 2 UL SUOLIeENYLS ADUSGI9NS YILM ]eAaP O2 2RqGe

SL 8H’ “soLuadns st woos Butresado ayy ul AYLYLQGe yeILuysay

StH “AJPALZPIAZYS AJSA BILIDEId PESLUL]I UL aBpayMouy peosg

SLY Satjdde ay pue peat 479K SL 2H “URLOLSAYd pal eslpap

AJBA B&B SL nday,ey “ug pLes J S¥ "JOO)}S BY uo pue Situn

G19 SALSUSTUL ay UL Bed Juatzyed YILA Ino aw padyay ay

OS]e® puy “Sased JE]NISPA OF7]e pue sased IJLoeJoOY pue -seaY

usdo papnjyIUL SLY pue woos SULIeJado ayy uL Ssasea Aw uo

awW paisitsse SPY 3H "MO}]AL PETesipap “BuLyson psey AtaA 2 SE
aw passaJdwL ay “686l UL nday en "JG HOUX OF SWB T aouLS

“Aguaptsau Ave@Bsns jesaueb sry ystuLr}, o3

‘2192 Jou SEM ay SIdUeYSWNILLD aleuNIJojUN o1 anp Inq "AIOA
HAN UL AJabsns Jesauab ut ssead unos psiajdwos sy ‘os ze
JaILZJO BSnMoy pue -yuaptsas AsaBsns jes9ua6 e@ yo Aqzisedes

ay2 UL S8I2RS ay. uL SZPeZLdSoy JZuasvassip Auew ut peyeyos 3H
“PLpUr “kasay> tpuod UL UOLZBINPS JOOYSS }eSLpaw pue'uvuoLyeanps
: @637]7]09 pue uotzeonpa yooyss yBLy Sty paysiury by *sueark
uaAasS ynoge so} yeridsayH ALseYI WUaSULA "3S UL Wesdosd
DJLIBJOYIOLPYe) BY YRZLM USAq Sey nda, ey “4g “yLuq JedLbuns
DELP BYX UL YSLALSUAIUT UR AZLIeded eYR UL OS}¥Y “AsaBINS
fLoesoul pue se yNIseAolLpsey UL Uoabsns Jueysisse we LO
Ayv_oedes ay 2 ut qJusuqyuedap SLU UL YIOM Ndajyey rug i Adabins
DLIBJOUOLPIeD Jo YuUsuzZIedap je1tdsoy Aylseyuy PUSDULA “45
pautrof [T_uayM "6861 $0 pus ay] 39ULS ndayey cag UHOUX BABY [
"a°W “nda en oey pueuy 3O JVBYSq UO J9I239] SLYX BuryLsgm we T°

:UJ959U05 ABW JL WOYHK oF

€66L “St 3des
zeee-tee (912) evoydsjal
GLEYe OIYO "puReag|D e
LOZ # *1S Ue? SER ZeEZ
SISYOW Y¥ ‘9 “HO

OU] ‘AUADUNS UVINISVAOCIGUVO F OLOVHOHL

 

 

GY GASTD THLYSG SANS WA tc — YaUay 2239943
Case 1:19-cr-00602-AMD Document 24-1 Filed 10/14/20 Page 9 of 9 PagelD #: 147

de /iag

‘a°n ‘Aey *g aTaeg
7 2

ae “ Shs “ a
oft ae ?

‘ATSABOUTS

*squetjed pue Teuuoszed Teqytdsoy y3Tm y20dd2
pooh e sey pure snotjUueTosuoo ‘Hhutyzom pzey st ndatey 10300G

*Azabans OToOerOUu. ¥ ABTNOseAoTpARD Jo

sjosdse [[@ UT souetzedxe pue ehpertmoux sey eH ‘sjueTqed jo areo

eATAerede-jsod pue saTyerzedo ‘aatTyertedo-ead z0z AATTTqQTsuodsea

2U} UTM peysnaque useq sey sy ‘potzed styy Butranq ‘aequep

UATBPPH F Teatdsoy AATzAeUD AUSOUTA “*3AS 3e QUaWAAedeq Aashans

OTORAOUL F ABTNOSeACTpAeD ByR UT LB6T SUNG YHnorzuA Fe6Tt Atne
worzy Hup~uterzy drysmot[ezi ut uesq sey nde[tey ‘y pueuy ‘ig

suzeou0D ACH FI woyUMm oF
L86T ‘Se asnbny

HOLOSaIG ‘CQ’ AVN 'G TIuVA

Orgz ESE

SlLirr OHO "GNYTSAR15
L3BULS ONEZ LSVS 1SEZ

aLALLSNI HO8V3SS3a9 ONVIBARST9

YaINAY HOMVASAY AV INOSVAOIAaAVD

 

 

oN) 333
DQHYTBAATD ‘“Wigsay FNMA 1C-woy4 VIA?" BS ONTYS 37y
